                   IN THE UNITED STATES DISTRICT
                   COURT FOR THE DISTRICT OF NEW
                       JERSEY CAMDEN VICINAGE


SHARON GLASS,

      Plaintiff,                       Civil No. 18-15279 (RMB)

          v.                           OPINION

COMMISSIONER OF SOCIAL
SECURITY,

     Defendant.


APPEARANCES:


BROSS & FRANKEL, P.A.
By: Richard L. Frankel, Esq.; Kathryne H. Pope, Esq.
725 Kenilworth Ave, Suite 2
Cherry Hill, New Jersey 08002
     Counsel for Plaintiff Sharon Glass


SOCIAL SECURITY ADMINISTRATION, OFFICE OF THE GENERAL COUNSEL
By: Anne von Scheven, Special Assistant U.S. Attorney
300 Spring Garden Street, 6th Floor
Philadelphia, Pennsylvania 19123
     Counsel for the Commissioner of Social Security


RENEE MARIE BUMB, UNITED STATES DISTRICT JUDGE:

    This matter comes before the Court upon an appeal by

Plaintiff Sharon Glass (“Plaintiff”), seeking judicial review of

the final determination of the Commissioner of the Social

Security Administration (the “Commissioner”), which denied


                                   1
Plaintiff’s application for social security disability benefits.

For the reasons set forth below, the Commissioner’s

determination will be AFFIRMED.


I.   PROCEDURAL HISTORY

     On December 9, 2013, Plaintiff protectively filed

applications for disability insurance benefits under Title II

and supplemental security income under Title XVI of the Social

Security Act, alleging a severe disability, due to injuries to

her right thumb, described as a partial collateral ligament

disruption and post-trigger thumb release, with an Alleged Onset

Date (“AOD”) of June 23, 2013.

     Plaintiff’s claim was initially denied on July 29, 2014,

and again upon reconsideration on November 19, 2014.     On

February 7, 2017, Plaintiff testified at an administrative

hearing held before Administrative Law Judge Kenneth Bossong

(the “ALJ”).   At the hearing, Plaintiff was represented by her

attorneys, David S. Bross, Esq. and Richard L. Frankel, Esq.

The ALJ also heard testimony from a vocational expert, Gary A.

Young.

     On July 6, 2017, the ALJ issued a decision denying

Plaintiff’s claim for benefits, based upon his finding that

Plaintiff was not disabled and could perform work in

representative occupations, such as locker room attendant,

                                  2
security guard, or an office clerical worker/helper. [R.P. at

18].   On August 21, 2018, the Appeals Council denied Plaintiff’s

request for review, rendering the ALJ’s decision as final.

Plaintiff now seeks this Court’s review pursuant to 42 U.S.C. §

405(g).


II.    STANDARD OF REVIEW

       When reviewing an ALJ’s final decision regarding disability

benefits, a court must uphold the ALJ’s factual decisions if

they are supported by “substantial evidence.” Hess v. Comm’r

Soc. Sec., 931 F.3d 198, n. 10 (3d Cir. 2019); 42 U.S.C. §§

405(g), 1383(c)(3).   “Substantial evidence” means “‘more than a

mere scintilla.   It means such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.’”

Richardson v. Perales, 402 U.S. 389, 401 (1971)(quoting Cons.

Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)); Albert Einstein

Med. Ctr. v. Sebelius, 566 F.3d 368, 372 (3d Cir. 2009).

       In addition to the “substantial evidence” inquiry, the

court must also determine whether the ALJ applied the correct

legal standards. See Friedberg v. Schweiker, 721 F.2d 445, 447

(3d Cir. 1983); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir.

2000).    The Court’s review of legal issues is plenary. Hess, 931

F.3d at n. 10 (citing Chandler v. Comm’r of Soc. Sec., 667 F.3d

356, 359 (3d Cir. 2011)).

                                  3
     The Social Security Act defines “disability” as the

inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not

less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A).      The Act

further states,

     [A]n individual shall be determined to be under a
     disability only if his physical or mental impairment or
     impairments are of such severity that he is not only
     unable to do his previous work but cannot, considering
     his age, education, and work experience, engage in any
     other kind of substantial gainful work which exists in
     the national economy, regardless of whether such work
     exists in the immediate area in which he lives, or
     whether a specific job vacancy exists for him, or whether
     he would be hired if he applied for work.

42 U.S.C. § 1382c(a)(3)(B).

     The Commissioner has promulgated a five-step, sequential

analysis for evaluating a claimant’s disability, as outlined in

20 C.F.R. § 404.1520(a)(4)(i-v).       The claimant bears the burden

of proof at steps one through four, and the Commissioner of

Social Security at step five. Hess, 931 F.3d at 201 (citing

Smith v. Comm’r of Soc. Sec., 631 F.3d 632, 634 (3d Cir. 2010).

Recently in Hess, 931 F.3d at 201–02, the Third Circuit

described the ALJ’s role in the Commissioner’s inquiry at each

step of this analysis:



                                   4
At step one, the ALJ determines whether the claimant is
performing “substantial gainful activity.” 20 C.F.R. §§
404.1520(a)(4)(i), 416.920(a)(4)(i). If he is, he is not
disabled. Id. Otherwise, the ALJ moves on to step two.

At step two, the ALJ considers whether the claimant has
any “severe medically determinable physical or mental
impairment” that meets certain regulatory requirements.
Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). A “severe
impairment” is one that “significantly limits [the
claimant’s] physical or mental ability to do basic work
activities.” Id. §§ 404.1520(c), 416.920(c). If the
claimant lacks such an impairment, he is not disabled.
Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If he has
such an impairment, the ALJ moves on to step three.

At step three, the ALJ decides “whether the claimant’s
impairments meet or equal the requirements of an
impairment listed in the regulations[.]” Smith, 631 F.3d
at 634. If the claimant’s impairments do, he is disabled.
20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If
they do not, the ALJ moves on to step four.

At step four, the ALJ assesses the claimant’s “residual
functional capacity” (“RFC”) and whether he can perform
his “past relevant work.” Id. §§ 404.1520(a)(4)(iv),
416.920(a)(4)(iv). A claimant’s “[RFC] is the most [he]
can still do despite [his] limitations.” Id. §§
404.1545(a)(1), 416.945(a)(1). If the claimant can
perform his past relevant work despite his limitations,
he is not disabled. Id. §§ 404.1520(a)(4)(iv),
416.920(a)(4)(iv). If he cannot, the ALJ moves on to
step five.

At step five, the ALJ examines whether the claimant “can
make an adjustment to other work[,]” considering his
“[RFC,] . . . age, education, and work experience [.]”
Id.   §§   404.1520(a)(4)(v),   416.920(a)(4)(v).   That
examination typically involves “one or more hypothetical
questions posed by the ALJ to [a] vocational expert.”
Podeworny v. Harris, 745 F.2d 210, 218 (3d Cir. 1984).
If the claimant can make an adjustment to other work, he
is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v),
416.920(a)(4)(v). If he cannot, he is disabled.



                           5
III.    FACTUAL BACKGROUND

       The Court recites only the facts that are necessary to its

determination on appeal, which is narrow.    Plaintiff, who was

born on May 11, 1970, was 43 years old on the AOD and 46 years

old at the time of her administrative hearing. See Plaintiff’s

Brief Pursuant to Local Rule 9.1 (“Pl.’s Br.”)[Dkt. No. 9], at

2.     Plaintiff meets the insured status requirements of the

Social Security Act through December 31, 2015, meaning that

Plaintiff must establish disability on or before that date to

be entitled to benefits.

        From approximately 1997 to 2000 and then 2005 to 2009,

Plaintiff worked as a cleaner for a construction cleaning

company.1    As described by Plaintiff, in this job she performed

heavy duty cleaning of houses following the completion of

construction projects, which sometimes involved moving heavy

materials leftover from construction. [R.P. at 59]. Plaintiff

also had short stints as a cashier at a retail store in 2001,



1 At the administrative hearing, Plaintiff testified that she
worked for the cleaning company for “over 20 years” and it was
her main full-time job, but that she stopped working there in
2012 when the owner passed away. [R.P. at 58]. However,
Plaintiff indicated the dates noted above (from 1997 to 2000 and
then 2005 to 2009) in the “job history” section of her
applications for Social Security benefits. [R.P. at 231, 244].
Although these dates do not impact this Court’s analysis, the
Court notes the discrepancy for the record.


                                   6
as a cafeteria worker at an elementary school in 2007, and at a

car dealership in 2010.     Plaintiff’s last full-time job was for

a company called “Mail Innovations,” where she worked as mail

scanner for approximately seven to eight months from 2012 to

2013.    Plaintiff returned to Mail Innovations on a seasonal

basis in 2015, but left after only three weeks due to pain in

her right hand.2    Plaintiff has not worked since 2015.

     Plaintiff’s highest level of education was ninth grade.

At the administrative hearing, Plaintiff testified that she can

read, write, and perform basic addition, but that she struggles

with subtraction and multiplication. [R.P. at 54-55].      At the

time of the administrative hearing, Plaintiff testified that

she was living in a house with her five children, ages 26, 25,

20, 17, and 14, and two grandchildren, a five-year-old and an

eight-month-old. [R.P. at 52, 73].


        A.   Plaintiff’s Medical History

     The primary basis for Plaintiff’s benefits application is

the impairment to her right hand.      Plaintiff’s medical records

indicate that she has undergone four surgeries related to her

thumb, as well as a hysterectomy, since the AOD.     Plaintiff

stated that none of her surgeries have improved functioning in


2 According to Plaintiff, she did not resign or quit, she “just
walked out” and “never went back.” [R.P. at 57].

                                   7
her right hand.   Plaintiff also testified that she experiences

back pain and suffers from anxiety, depression, and panic

attacks.

       1. The Thumb Injury

    Plaintiff testified she began having issues with her right

thumb while working at Mail Innovations in 2013.   According to

Plaintiff, when she “woke up one morning [her thumb] wasn’t

working” and she “thought [she] broke it.” [R.P. at 61].    Dr.

Joseph L. Gallagher, III, D.O., one of Plaintiff’s primary care

doctors, referred her to Dr. Stuart L. Trager, M.D., an

orthopedic hand surgeon, for an evaluation.   [R.P. at 359].

    Dr. Trager examined Plaintiff on June 6, 2013 and diagnosed

her with stenosing tenosynovitis (trigger finger, a disorder

characterized by catching or locking of the finger), noting a

“2-week history of right thumb locking, catching, and swelling.”

[R.P. at 420].    Dr. Trager recommended cortisone injections and

surgery as a last resort. [Id.].

    On June 27, 2013, Plaintiff underwent a right trigger thumb

release surgery (release of the A1 pulley). [R.P. at 434].

Reports from Plaintiff’s monthly return visits to Dr. Trager,

from July to September 2013, indicate that Plaintiff showed

“markedly improved range of motion” and improved thumb posture.

[R.P. at 415-18].


                                   8
    In August 2013, Dr. Trager reported that Plaintiff was

regaining excellent range of motion. [R.P. at 432].   Although

her trigger thumb condition had improved, Plaintiff continued to

complain of a swelling in her knuckle at the metacarpophalangeal

(“MP”) joint. [Id.].   An MRI of Plaintiff’s right hand in

September 2013 showed evidence of a “high-grade partial tear” of

the UCL, which Plaintiff told the doctor had occurred “many

years earlier as a child.” [R.P. at 413, 415].   In October 2013,

Plaintiff continued to report improvement in thumb functioning,

with no pain or locking, and she was “very pleased with outcome

of her surgery,” however, she was still “bothered” by the

swelling at the base of her thumb. [R.P. at 414].

    Plaintiff returned to Dr. Trager in January 2014 after

injuring the ring finger of her right hand in a fall on ice.

[R.P. at 380].   Although Plaintiff had “full range of motion and

no obvious deformity,” she still had tenderness and pain in her

UCL. [Id.]. Dr. Trager discussed the possibility of repairing

the UCL through a tendon graft, but suggested that Plaintiff

revisit the idea after her upcoming pelvic surgery scheduled for

March 2014. [Id.].

    In July 2014, Dr. Juan Carlos Cornejo, D.O., completed a

consultative examination of Plaintiff at the request of the

State of New Jersey Division of Disability Determination


                                 9
Services (“DDDS”). [R.P. at 396-400].   During this exam,

Plaintiff reported pain along the proximal joint of the right

thumb and difficulty carrying heavy objects with her right hand.

[R.P. at 396]. Plaintiff stated that she could use her left hand

to open doors and write. [Id.].    In a checklist completed by

Plaintiff, she stated that she could drive by herself, shop

alone, do laundry, feed herself, make meals by herself, dress

herself, tie her shoe laces, brush her teeth, and take a shower

without assistance, but could not clean by herself. [R.P. at

397].   Although Plaintiff had tenderness in her right thumb, Dr.

Cornejo found that she had normal pinch, grip, and muscle

strength in the muscle groups of the upper extremities

bilaterally, including the biceps and triceps, and she was able

to fully extend her fingers, make a fist, and oppose her thumbs

bilaterally. [R.P. at 398].   Dr. Cornejo concluded that

Plaintiff “would be able to handle fine and small sized objects”

and had “no significant limitations to fingering such as picking

and pinching objects.” [R.P. at 399].

    On October 9, 2014, Dr. Trager performed another operation

on Plaintiff, this time to repair a thumb fracture and a UCL

tear. [R.P. at 558-60].   The following month, in November 2014,

Dr. Trager reported that Plaintiff looked “extremely good today

with her swelling decreasing and her range of motion improving


                                  10
status post pin removal and she has a positively improved

appearance at the MP joint level with decreased subluxation.”

[R.P. at 542]. At a return visit on January 8, 2015, Plaintiff

was “not particularly tender,” but complained of discomfort and

difficulty flexing her thumb. [R.P. at 544].   Dr. Trager

recommended that Plaintiff “limit her work activities at this

time” and add composite flexion and physical therapy. [Id.].

    Ultimately, on June 30, 2015, Dr. Trager performed a third

procedure, this time to release the tendon at the wrist and

capsulotomy of the IP joint of the finger.   By September 2015,

Dr. Trager indicated that Plaintiff had “not regained nearly the

amount of flexion [Dr. Trager] had hoped for” and noted that

Plaintiff was “getting quite anxious to discuss additional

surgical options.” [R.P. at 554].   In November 2015, Dr. Trager

noted that Plaintiff had “regained about 20 degrees IP flexion

for functional use” with “equal active and passive flexion of

the IP joint of the thumb.” [R.P. at 556].   Although Dr. Trager

discussed the possibility of additional surgery, he believed

that “her therapy has been part of her problem to date” and he

was trying to “work around this” given the difficulty created

based on her “ability to follow through.” [Id.].

    In March 2016, Dr. Cornejo performed a second consultative

examination at the request of DDDS. [R.P. at 579-83].   On the


                               11
checklist of daily activities, Plaintiff indicated that she was

able to feed, bathe, and dress herself, drive and shop at stores

by herself, put on and take off her shoes, and brush her teeth,

but had difficulty doing simple laundry and preparing meals on

her own. [R.P. at 580].   Dr. Cornejo stated that Plaintiff had

decreased mobility, grip strength, and pinch strength in the

right thumb, particularly at the IP joint, but noted that she

could, however, extend her fingers, make a fist, and oppose her

fingers with the right thumb. [R.P. at 582].   Dr. Cornejo opined

that Plaintiff would have difficulty with repetitive motion,

including pinching and grasping involving the right hand,

particularly the right thumb, but had no limitations on her left

hand. [Id.].

    In July 2016, Dr. Trager noted that Plaintiff’s right thumb

was “the same” as her last visit, but that she had begun to

experience pain in her other fingers from compensating for her

thumb. [R.P. at 575]. Plaintiff insisted that she wanted surgery

on her thumb, and did not “want to do ANY more” occupational

therapy. [Id.].   Dr. Trager discussed the possibility of flexor

and extensor tenolysis surgery for Plaintiff to regain some

strength and ability to pinch with her thumb tip [R.P. at 575-

76], which was, ultimately, performed on October 25, 2016 [R.P.

at 567-68].


                                12
     In early November 2016, one week after the latest surgery,

Plaintiff returned to Dr. Trager for therapy and to have her

sutures removed.   Plaintiff reported that she was making some

gains and had more strength and motion than pre-operatively [R.P.

at 571].   According to his report, Dr. Trager “again STRESSED

the need for aggressive range of motion exercises” and continued

physical therapy [Id.].   Dr. Trager removed Plaintiff’s sutures

and indicated that her wounds were healing well, her active

range of motion was improved, and her strength was good [Id.].


       2. Other Potential Impairments

     After complaining of abnormal periods for approximately one

year, Plaintiff opted to have a hysterectomy in March 2014.

[R.P. at 312-349]. Post-operative reports suggest that the

hysterectomy was successful and do not indicate any issues that

would prevent her from working. [R.P. at 312-318].

     Plaintiff testified that she fell “years ago,” resulting in

a slipped disc in her lower back. [R.P. at 68]. Plaintiff stated

that the injury happened ten to fifteen years earlier and that

she continued to be able to do relatively physical work after

that. [Id.].   There is some, but only minimal, evidence in the

record regarding Plaintiff’s complaints of lower back pain.    For

example, on April 8, 2013, Plaintiff complained of lower back

pain and diagnostic imaging was ordered. [R.P. at 361].

                                13
However, there are no other records regarding Plaintiff’s

alleged back pain until November 2013, when a radiographic

evaluation of Plaintiff’s lumbar spine showed “no significant

abnormality.” [R.P. at 374].

     At the administrative hearing, Plaintiff testified that she

suffers from depression, anxiety, and panic attacks, for which

she is prescribed Klonopin and Trazodone. [R.P. at 70-71].

Plaintiff states that she is supposed to take these medications

three times a day, but she only takes them “as needed” when she

feels a panic attack coming on since they make her sleepy.

[Id.].   Plaintiff said that her panic attacks are triggered by

things that cause her stress, such as fighting or working in

enclosed spaces. [Id.].   Although Plaintiff stated that she has

experienced symptoms of depression, anxiety, and panic attacks

since 2009, she has never been in any outpatient mental health

treatment or sought treatment from a specialist, such as a

psychiatrist, psychologist, or a social worker. [R.P. at 76-77].

     Dr. Lawrence G. Mintzer, Ph.D., a licensed psychologist,

conducted a mental status examination of Plaintiff for DDDS on

July 9, 2014. [R.P. at 391-94].    Although Dr. Mintzer observed

that Plaintiff “seemed a bit depressed,” he noted that “her

affect was appropriate to the situation” and that she was neatly

dressed, adequately groomed, and “oriented to person, place, and


                                  14
time.” [R.P. at 393].   Dr. Mintzer found that Plaintiff had fair

to poor abstract thinking, a poor ability to perform simple

calculations, and poor retention and recall, but also goal-

directed thought processes, coherent speech, fairly good

concentration, good remote memory, fairly good recent memory,

good social judgment, and good insights. [R.P. at 392-93].    Dr.

Mintzer diagnosed unspecified depressive disorder and

unspecified anxiety disorder, opining that Plaintiff’s

limitations were “moderate to severe in degree” and were “caused

by a combination of physical health and psychological problems.”

[R.P. at 394].


     B.   The ALJ’s Decision

     The ALJ concluded that Plaintiff was not disabled within

the meaning of the Social Security Act at any time from the AOD

through the date of the decision.    Upon consideration of the

evidence of record and Plaintiff’s testimony at the hearing, the

ALJ determined that Plaintiff had a Residual Functional Capacity

(“RFC”) that meant she was capable of performing “light work,”

with only occasional handling and fingering with the right upper

extremity. [R.P. at 13].

     At Step One of the sequential analysis, the ALJ determined

that Plaintiff had not engaged in substantial gainful activity

since the AOD of June 23, 2013. [R.P. at 12].   At Step Two, the

                                15
ALJ determined that Plaintiff’s “degenerative joint disease of

the metacarpal joint in the right thumb” was a severe

impairment. [Id.].   The ALJ concluded, however, that Plaintiff’s

anxiety, depression, and back pain were not “severe”

impairments, because “there are only occasional and remote

notations of the claimant’s subjective complaints of the

disorder.” [R.P. at 13].

       At Step Three the ALJ determined that Plaintiff did not

have an impairment that meets or was medically equivalent to the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. [Id.].

       At Step Four, the ALJ determined that the Plaintiff had the

RFC to “perform light work as defined in 20 CFR 404.1567(b) and

416.967(b) except the work may only occasionally require

handling and fingering with the right upper extremity.” [Id.].

In making this decision, the ALJ assessed “all the evidence with

consideration of the limitations and restrictions imposed by the

combined the effects of the claimant’s medically determinable

impairments.” [Id.].   Although the ALJ found that Plaintiff’s

impairments eroded her ability to perform some types of work, he

concluded that “the medical evidence overall also shows the

claimant to possess some capacity for work function.” [R.P. at

17].   However, the ALJ also found that “the exertional or


                                 16
postural requirements” of her past relevant work positions (of

“housekeeping cleaner” and “mail router”), as actually or

generally performed, exceeded her residual functional capacity.

      Finally, at Step Five, the ALJ held that, considering

Plaintiff’s “age, education, work experience, and residual

functional capacity,” there are jobs available in the national

economy that she could perform. During the administrative

hearing, the ALJ posed hypotheticals to the vocational expert,

including one in which the ALJ inquired about available jobs for

an unskilled employee, at light work, with no more than

occasional handling or fingering in their dominant right hand.

The vocational expert noted that with such an RFC, “essentially

you have a one-armed worker.” [R.P. at 83].   In that scenario,

the ALJ stated that jobs, such as a locker room attendant, some

security guard positions, and some office clerical/helper

positions, are available in the national economy.   Based on the

ALJ’s adoption of that hypothetical as Plaintiff’s RFC, the ALJ

concluded that Plaintiff was not disabled as defined by the Act.


IV.   DISCUSSION

      On appeal, Plaintiff argues that the ALJ’s disability

determination is not supported by substantial evidence because

the ALJ: (1) failed to find Plaintiff’s anxiety and depression

to be severe at Step Two and failed to consider Plaintiff’s back

                                17
pain in the RFC as a medically determinable impairment; (2)

failed to perform a function-by-function analysis in his

formulation of the RFC; and (3) erred in rejecting Dr. Trager’s

opinion regarding Plaintiff’s likelihood of being “off task,”

without providing any rationale for the determination.    As a

result of these alleged deficiencies, Plaintiff argues that the

ALJ incorrectly concluded that Plaintiff was not disabled under

the Act.   This Court disagrees with Plaintiff.


     A.    Assessment of Impairments

     First, Plaintiff argues that the ALJ committed a reversible

legal error at Step Two of the sequential evaluation process by

finding that Plaintiff’s anxiety and depression were not

“severe” impairments.   This Court disagrees with that

contention.

     Plaintiff correctly notes that the threshold for deeming an

impairment “severe” at Step Two is quite low.     To demonstrate a

“severe” impairment, an applicant need only show something more

than a slight abnormality or a combination of slight

abnormalities which cause “more than minimal functional

limitations.” See Luna v. Comm'r of Soc. Sec., 2016 WL 3763339,

at *4 (D.N.J. July 13, 2016)(citing 20 C.F.R. § 416.924(c)); see

also Cacere v. Comm'r of Soc. Sec., 189 Fed.Appx. 59, 63 (3d

Cir. 2006). However, it is well settled that a disability “is

                                18
not determined merely by the presence of a diagnosed impairment,

but by the effect that the impairment has upon the individual's

ability to perform substantial gainful activity.” Van Mook v.

Astrue, 2011 WL 3875527, at *2 (W.D. Pa. Aug. 31, 2011)(citing

Jones v. Sullivan, 954 F.2d 125, 129 (3d Cir. 1991)). To that

end, an impairment may be deemed non-severe where its effects

can be effectively controlled through treatment or medication.

See Roberson v. Colvin, 2015 WL 4207154, at *8 (D.N.J. July 2,

2015)(citing Dearth v. Barnhart, 34 Fed.Appx. 874, 875 (3d. Cir.

2002)).

     In this case, Plaintiff stated that she was diagnosed with

anxiety and depression in 2009.    However, she acknowledged that

she continued to work with those conditions through 2013. When

Plaintiff finally left her job, it was due to the thumb injury,

not because of her anxiety or depression.   Plaintiff also stated

that her anxiety could be controlled if she took her prescribed

medications.   Furthermore, as noted by the ALJ, the record was

devoid of any objective medical evidence indicating that

Plaintiff’s anxiety or depression caused more than minimal

functional limitations.   Indeed, there were only occasional and

remote notations of the claimant’s subjective complaints of the

disorders.   As such, the Court finds that the ALJ’s conclusion,




                                  19
that Plaintiff’s anxiety and depression were not severe, was

based on substantial evidence.

     Additionally, Plaintiff contends that the ALJ erred in

failing to consider Plaintiff’s back pain in the RFC formulation

as a medically determinable impairment.   This Court must once

again disagree with Plaintiff.   The ALJ is not required to

include every alleged limitation in their hypotheticals and RFC

assessments.   See O'Bryan v. Colvin, 2014 WL 4649864, at *6

(W.D. Pa. Sept. 16, 2014).   Rather, the ALJ’s responsibility is

to “accurately convey” only “credibly established limitations”

which “are medically supported and otherwise uncontroverted in

the record.” Rutherford v. Barnhart, 399 F.3d 546, 554 (3d Cir.

2003).

     In this instance, the ALJ determined that Plaintiff had not

credibly established any functional limitations related to her

alleged back pain.   In fact, Plaintiff herself admitted that she

had worked in a job with relatively heavy lifting for years

after suffering the alleged injury, without any problems.

Furthermore, the few mentions of Plaintiff’s back pain in the

medical record did not indicate any structural damage and failed

to establish anything other than subjective complaints of pain.

Therefore, the ALJ’s decision to exclude Plaintiff’s alleged




                                 20
back pain from the RFC assessment was also based upon

substantial evidence.

     B.   “Function-by-Function” Analysis

     Next, Plaintiff argues that the ALJ’s determination that

Plaintiff could perform “light work” was flawed, because the ALJ

failed to conduct a “function-by-function” analysis, as required

by Social Security Ruling (“SSR”) 96-8p.    However, Plaintiff’s

interpretation of this “requirement” is incorrect.

     Contrary to Plaintiff’s assertion otherwise, the United

States Court of Appeals for the Third Circuit does not require

an ALJ to perform a “function-by-function” analysis at step

four, so long as the ALJ's RFC determination is supported by

substantial evidence in the record. See Chiaradio v. Comm'r of

Soc. Sec., 425 F. App'x 158, 161 (3d Cir. 2011)(affirming the

ALJ's RFC determination, despite the fact that “the ALJ did not

make a task by task analysis,” where the ALJ's RFC finding was

supported by substantial evidence in the record, and the ALJ's

“overall review carefully considered [the claimant's] past

relevant work and the ALJ assessed what [the claimant] could

reasonably do.”); Garrett v. Comm'r of Soc. Sec., 274 F. App'x

159, 164 (3d Cir. 2008)(affirming the ALJ's RFC determination,

despite the ALJ's failure to perform the precise function-by-

function assessment outlined in SSR 96–8p, where the ALJ


                               21
questioned the claimant about the physical limitations of her

prior work, and substantial evidence supported the ALJ's

findings); Bencivengo v. Apfel, 2000 WL 875684, at *3 (E.D. Pa.

June 14, 2000), aff'd sub nom. Bencivengo v. Comm'r of Soc.

Sec., 251 F.3d 153 (3d Cir. 2000))(rejecting the notion that SSR

96-8p requires an ALJ to “make specific, written findings on

dozens of individual work function categories” and opining that

while a written function-by-function analysis at step four is

desirable, it is not required); see also Malcolm v. Comm'r of

Soc. Sec., 2017 WL 5951703, at *19 (D.N.J. Nov. 30,

2017)(holding that the Third Circuit does not require strict

adherence to the function-by-function analysis set forth in

Social Security Ruling 96–8p); Gaul v. Barnhart, 2008 WL

4082265, at *7 (E.D. Pa. Aug. 25, 2008)(rejecting argument that

case must be remanded on the ground that the ALJ did not perform

a function-by-function analysis in determining the plaintiff's

RFC); Tenorio v. Berryhill, 2017 WL 4548057, at *4 (E.D. Pa.

Oct. 11, 2017)(same).3



3 The Court notes that despite ample precedential case law in
support of this proposition, Plaintiff somewhat misleadingly
suggests that such a standard was only supported by one
“unpublished case” indicating that function-by-function analysis
is “desirable, but not required.” See Pl.’s Br., at 19-20. On
this point, the Court notes that the Commissioner’s Brief in
Opposition was even more unhelpful, failing to cite even a
single case relevant and responsive to Plaintiff’s arguments.

                               22
       Although the ALJ did not explicitly opine on each element

of the “light work” exertional level, the ALJ’s detailed RFC

analysis clearly referenced, at length, tasks relevant to the

“light work” analysis.   For example, the ALJ noted that Dr.

Cornejo’s two evaluations found that Plaintiff had “good use of

her upper extremities for movements such as reaching” and “would

be able to turn and bend her neck and back, as well as walk and

stand for a reasonable amount of time with needed breaks.” [R.P.

at 15-16].   Also, the ALJ explained that he rejected Dr.

Cornejo’s conclusion (indicated in a “check-the-box form”

attached to the March 2016 evaluation), that Plaintiff was

unable to sit and stand for more than four hours, or walk for

more than two hours, in a work day, because this assessment was

inconsistent with Dr. Cornejo’s more detailed articulation of

Plaintiff’s capacity in his full written evaluation. [Id.].

       In addition to his analysis of Dr. Cornejo’s opinions, the

ALJ also discussed various other medical opinions evaluating

Plaintiff’s ability to perform various tasks, including one that

found that Plaintiff was capable of one-handed work. [R.P. at

15].   Further, the ALJ explained how Plaintiff’s ability to

perform various chores and activities around her home, where she

provided caregiving support to her five children and two

grandchildren, demonstrated some ability to perform independent


                                 23
tasks.    Based on the analysis contained within the ALJ’s opinion

and the inquiries made on the record at the administrative

hearing, the Court finds that the ALJ’s RFC formulation was

supported by substantial evidence.


     C.     Weight Given to Dr. Trager’s Opinion

     Finally, Plaintiff argues that the ALJ committed a

reversible legal error by failing to assign proper weight to Dr.

Trager’s opinion that Plaintiff could only perform part-time

work and that Plaintiff’s symptoms would be severe enough to

interfere with her attention and concentration during roughly

10% of a typical workday. [R.P. at 406].   As noted by Plaintiff,

“[i]n choosing to reject the treating physician's assessment, an

ALJ may not make ‘speculative inferences from medical reports’

and may reject a treating physician's opinion outright only on

the basis of contradictory medical evidence’ and not due to his

or her own credibility judgments, speculation or lay opinion.”

Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000)(internal

citations omitted).

     In this instance, however, the ALJ accurately stated that

Dr. Trager’s assessment has no support in the record.   Although

Dr. Trager, an orthopedic surgeon, treated and operated on

Plaintiff for the injury to her thumb, none of Dr. Trager’s

medical records indicate any effort at tracking or assessing the

                                 24
injury’s impact on Plaintiff’s concentration or attention.

Rather, Dr. Trager’s expertise is limited to assessing and

treating the physical limitations imposed by the thumb injury

(on matters such as range of motion, ability to grip, etc.).    In

fact, Dr. Trager’s own answers, on the same form where he made

his estimation of 10% “off task,” demonstrate that he lacked the

expertise to evaluate Plaintiff’s mental state.   Specifically,

when asked to “identify any psychological conditions you believe

are affecting and/or resulting from your patient’s condition,”

Dr. Trager checked none of the available categories, indicating

that Plaintiff suffered from neither depression nor anxiety.

[R.P. at 407].

     Furthermore, it is far from clear what Dr. Trager’s

assessment, that Plaintiff would be “off task” for 10% of the

workday meant. See Haugen v. Berryhill, 2018 WL 1942511, at *4

(D. Kan. Apr. 25, 2018).    Indeed, the ALJ accounted for the

thumb injury in the RFC assessment, found that Plaintiff only

had the ability to “occasionally” use her right hand.   Thus, the

ALJ only evaluated Plaintiff’s ability to perform jobs with

limited need to use her right hand.   There is no evidence that

Dr. Trager’s assessment accounted for the availability of jobs

with such accommodations.   As such, the Court finds that the




                                 25
ALJ’s decision to accord only partial weight to Dr. Trager’s

opinion was supported by substantial evidence.


V.   CONCLUSION

     For the reasons set forth herein, the Commissioner’s

determination that Plaintiff is not disabled under the Social

Security Act will be AFFIRMED.   An appropriate Order shall issue

on this date.


DATED: October 31, 2019



                                      s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      UNITED STATES DISTRICT JUDGE




                                 26
